14-3617
    Wu v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 220 772
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of February, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    YUXIAN WU,
             Petitioner,

                  v.                                                 14-3617
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Corey T. Lee, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General;
                                         Jennifer Williams, Senior
                                         Litigation Counsel; Lindsay W.
                                   Zimliki, Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner Yuxian Wu, a native and citizen of China, seeks

review of an August 29, 2014, decision of the BIA affirming a

June 25, 2013, decision of an Immigration Judge (“IJ”) denying

Wu’s application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).           In re Yuxian Wu,

No. A205 220 772 (B.I.A. Aug. 29, 2014), aff’g No. A205 220 772

(Immig. Ct. N.Y. City June 25, 2013).           We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

       Under the circumstances of this case, we have considered

both    the   IJ’s   and   the    BIA’s   opinions   “for   the   sake   of

completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir.2006).          The applicable standards of review are



                                      2
well established.       See 8 U.S.C. § 1252(b)(4)(B); see also

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

      For asylum applications such as Wu’s, governed by the REAL

ID Act of 2005, the agency may, “considering the totality of

the   circumstances,”      base   a       credibility    finding   on   the

plausibility    of    an     asylum         applicant’s     account     and

inconsistencies in his statements and evidence, without regard

to whether they go “to the heart of the applicant’s claim,” so

long as they reasonably support an inference that the applicant

is not credible.     8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).               “We defer

therefore to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin, 534 F.3d at 167.

      Wu claimed that he had been persecuted in China because he

attended an underground Christian church; he also claimed that

he was a practicing Christian and attended church in the United

States.   Substantial evidence supports the agency’s adverse

credibility    determination,     based       on   the    inconsistencies

between Wu’s testimony and that of his witnesses.            Wu testified
                                      3
that the Sunday prior to his hearing, he had attended a morning

service with his cousin.   However, Wu’s cousin had been in China

for the past two months, and did not return until Sunday

afternoon.    He was visiting China because his grandmother and

his cousin, who was Wu’s brother, had both recently passed away.

The   IJ   reasonably   rejected    Wu’s   explanation   for   the

inconsistency – he thought the question was whether his cousin

went to Wu’s baptism – given the several questions Wu was asked

about his church attendance and the clarity of the trial

attorney’s final question on the issue.           See Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

      Wu testified that although he lived with his cousin, he did

not know that his cousin had traveled to China, much less why.

The IJ found it implausible that Wu would not know that his

cousin and housemate had been in China for the past two months,

in part because of the death of Wu’s brother.    The IJ’s finding

was reasonable, given the inherent implausibility in Wu’s

statements.    See Wensheng Yan v. Mukasey, 509 F.3d 63, 66 (2d

Cir. 2007); Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir.

2007).


                                4
      Wu’s claim to be a practicing Christian was further

undermined by his second witness, who testified that he and Wu

met at a supermarket in Flushing in November 2011.        Wu testified

that they met at a bible study group a month earlier.

      Because Wu and his witnesses testified inconsistently, and

Wu’s testimony was, in part, implausible, substantial evidence

supports    the   agency’s   findings.       Moreover,   although    the

inconsistencies do not go to Wu’s claim of past persecution,

the inconsistencies and implausibility reasonably support an

inference that he is not credible.       “[A]n IJ may rely on any

inconsistency or omission in making an adverse credibility

determination”      including    those   that       “concern    matters

collateral or ancillary to the claim” as long as a totality of

the   circumstances    establishes    that    the   applicant   is   not

credible.    Xiu Xia Lin, 534 F.3d at 167; see Siewe, 480 F.3d

at 170 (“a single instance of false testimony may . . . infect

the balance of the alien’s uncorroborated or unauthenticated

evidence”).       Here, the inconsistencies and implausibility,

considered cumulatively, provide substantial evidence for the

agency’s adverse credibility finding, based on a totality of

the circumstances, as they call into question Wu’s practice of
                                  5
Christianity as well as his general truthfulness.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

    Because the only evidence of a threat to Wu’s life or

freedom depended on his credibility, the agency’s finding that

he was not credible necessarily precludes success on his claims

for asylum, withholding of removal, and CAT relief.     Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                              6